 Case 1:18-cr-00123-CBA Document 92 Filed 10/02/18 Page 1 of 1 PageID #: 302



                     UNITED STATED DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                  BEFORE; CAROL BAGLEY AMON.U.S.D.J.


DATED: 10/2/18                     TIME: I           HI0^
CRIMINAL CAUSE FOR: Status Conference

DOCKET: CRl8-00123-04


DEFENDANT: Reginald Shabazz-Muhammad- b      ATTORNEY: Donald duBoulay, Esq.

ASSISTANT U.S. ATTORNEY: Lindsay Gerdes <t

COURT REPORTER:


PROBATION OFFICER:                           INTERPRETER:



PRETRIAL OFFICERS:                           DEPUTY: V. Holley




          (u M
